                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

 UNITED STATES OF AMERICA.,                    §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §   Civil Action No. 7:16-cv-00126-O
                                               §
 LARRY CECIL CABELKA et al.,                   §
                                               §
      Defendants.                              §



 UNITED STATES OF AMERICA.,                    §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §   Civil Action No. 7:18-cv-00174-O
                                               §
 LARRY CECIL CABELKA et al.,                   §
                                               §
      Defendants.                              §


         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 81), issued on June 4, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

         Accordingly, the Court GRANTS the parties’ Joint Motion to Approve Sale of Megargel

Property to Randell and Rebecca McAnally for the amount of $35,000.00 in the form attached as

Exhibit 2 to the Joint Motion to Approve Sale of Megargel Property to Randell and Rebecca
                                             -1-
McAnally, for Expedited Ruling, and Supporting Brief. Cause No. 7:16-cv-00126-O-BP, ECF No.

327; Cause No. 7:18-cv-00174-O-BP, ECF No. 78.

       SO ORDERED on this 21st day of June, 2021.




                                            _____________________________________
                                            Reed O’Connor
                                            UNITED STATES DISTRICT JUDGE




                                           -2-
